
QuickLinks -- Click here to rapidly navigate through this document



EXHIBIT 10.17


LONG-TERM PERFORMANCE INCENTIVE PLAN
OF THE COCA-COLA COMPANY
(Amended and Restated through December 13, 2006)


I. Plan Objective

        The purpose of the Long-Term Performance Incentive Plan of The Coca-Cola
Company is to promote the interests of The Coca-Cola Company by providing
additional long-term incentives for participating executive and senior officers
and key employees who contribute to the improvement of operating results of the
Company and to reward outstanding performance on the part of those individuals
whose decisions and actions most significantly affect the growth and
profitability and efficient operation of the Company.

II. Definitions

        The terms used herein will have the following meanings:

        "Applicable Interest Rate" means the interest rate determined pursuant
to rules promulgated by the Compensation Committee, provided that in no event
will such interest rate constitute interest which is "above market" as set forth
in Item 402 of Regulation S-K (or successor provision) promulgated by the
Securities and Exchange Commission.

        "Award Certification Date" the date on which the Compensation Committee
determines the LTI Award.

        "Board" means the Board of Directors of The Coca-Cola Company.

        "Code" means the Internal Revenue Code 1986, as amended.

        "Compensation Committee" means the Compensation Committee of the Board
(or a subset thereof) consisting of not less than two members of the Board, each
of whom is an "outside director" under Code Section 162(m).

        "Company" means The Coca-Cola Company.

        "Deferred Compensation Plan" means the Deferred Compensation Plan of
The Coca-Cola Company.

        "LTI Award" means an award, with adjustments (if any), paid pursuant to
Section V of the Plan.

        "Majority-Owned Related Company" means a Related Company in which the
Company owns, during the relevant time, either (i) 50% or more of the voting
stock or capital where such entity is not publicly held, or (ii) an interest
which causes the other entity's financial results to be consolidated with the
Company's financial results for financial reporting purposes.

        "Management Committee" means a committee comprised of the Chief
Executive Officer and the General Counsel.

        "Participant" means an executive or senior officer or other key
executives of the Company or a Majority-Owned Related Company or their key
operations, groups and divisions who is selected for participation by the
Compensation Committee and, for purposes Section V, a key employee who is
selected for participation by the Management Committee.

        "Performance Period" means the time period for which a Participant's
performance is measured for purposes of receiving a LTI Award under this Plan.

1

--------------------------------------------------------------------------------




        "Plan" means this Long-Term Performance Incentive Plan of The Coca-Cola
Company.

        "Plan Year" means the 12-month period beginning January 1 and ending
December 31.

        "Related Company" means any corporation or business organization in
which the Company owns, directly or indirectly, during the relevant time, 20% or
more of the voting stock or capital where such entity is not publicly held.

III. Administration

        The Plan will be administered by the Compensation Committee. The
Compensation Committee will determine which of the Participants to whom, and the
time or times at which, LTI Awards will be granted under the Plan, and the other
terms and conditions of the grant of the LTI Award. The provisions and
conditions of the grants of LTI Awards need not be the same with respect to each
grantee or with respect to the LTI Award.

        The Compensation Committee will, subject to the provisions of the Plan,
establish such rules and regulations as it deems necessary or advisable for the
proper administration of the Plan, and will make determinations and will take
such other action in connection with or in relation to accomplishing the
objectives of the Plan as it deems necessary or advisable. Each determination or
other action made or taken pursuant to the Plan, including interpretation of the
Plan and the specific conditions and provisions of the Awards granted hereunder
by the Compensation Committee will be final and conclusive for all purposes and
upon all persons including, but without limitation, the Company, the
Compensation Committee, the Management Committee, the Board, officers, the
affected employees of the Company, and any Participant or former Participant
under the Plan, as well as their respective successors in interest.

IV. Performance Criteria and Performance Goals

        a.     Performance Criteria.  Performance will be measured based upon
one or more objective criteria for each Performance Period. Criteria will be
measured over the Performance Period. Within 90 days of the beginning of a
Performance Period (or, if shorter, before 25% of the Performance Period has
elapsed), the Compensation Committee shall specify in writing which of the
following criteria will apply during such Performance Period, as well as any
applicable matrices, schedules, or formulae applicable to weighting of such
criteria in determining performance:

1.Unit Case Sales;

2.Operating Profit or Operating Profit Margin;

3.Share of Sales;

4.Growth in Economic Profit;

5.Growth in Earnings Per Share;

6.Shareowner Value;

7.Earnings Per Share;

8.Net Income;

9.Profit Before Tax;

10.Gross Profit;

11.Return on Assets;

12.Total Shareowner Return;

2

--------------------------------------------------------------------------------



13.Cash Flow;

14.Revenue Growth;

15.Operating Expenses;

16.Economic Value Added; and

17.Quality as determined by the Company's Quality Index.

        b.     Performance Goals.  Using any applicable matrices, schedules, or
formulae applicable to weighting of the performance criteria, the Compensation
Committee will develop, in writing, performance goals for each Participant for a
Performance Period, within 90 days of the start of the Performance Period (or,
if shorter, before 25% of the Performance Period has elapsed) in which they
would apply. With regard to performance goals for Participants who are key
employees determined to be eligible by the Management Committee pursuant to
Section V(a), the Management Committee will develop the performance goals for
each Participant for a Performance Period. The Compensation Committee shall have
the right to use different performance criteria for different Participants. When
the Compensation Committee (or Management Committee, if applicable) sets the
performance goals for a Participant, the Compensation Committee (or Management
Committee, if applicable) shall establish the general, objective rules which
will be used to determine the extent, if any, that a Participant's performance
goals have been met and the specific, objective rules, if any, regarding any
exceptions to the use of such general rules, and any such specific, objective
rules may be designed as the Compensation Committee (or Management Committee, if
applicable) deems appropriate to take into account any extraordinary or one-time
or other non-recurring items of income or expense or gain or loss or any events,
transactions or other circumstances that the Compensation Committee (or
Management Committee, if applicable) deems relevant in light of the nature of
the performance goals set for the Participant or the assumptions made by the
Compensation Committee (or Management Committee, if applicable) regarding such
goals.

        In the event that a Participant is assigned a performance goal following
the time at which performance goals are normally established for the Performance
Period due to placement in an executive or senior position, or due to a change
in position after the start of the Performance Period, the Performance Period
for such Participant shall be the portion of the Plan Year or original
Performance Period remaining, whichever is applicable. In such case, the
Compensation Committee will develop in writing performance goals for each such
Participant before 25% of the Performance Period in which they would apply
elapses.

V. Long-Term Incentive Program

        a.     Eligibility.  Eligibility for participation in the Plan is
limited to each executive officer and such other senior officers of the Company
or Related Companies as the Compensation Committee may designate, and select
other key employees of the Company or Related Companies as may be determined to
be eligible by the Management Committee. No person will be automatically
entitled to participate in the Plan.

        The fact that a Participant has been designated eligible to participate
in the Plan for one Performance Period does not assure that such individual will
be eligible to participate in any subsequent Performance Period. The fact that
an individual participates in the Plan for any Performance Period does not mean
that such individual will receive an LTI Award for any Performance Period.

        b.     Participation.

        1.     Performance Period. Generally, the Performance Period for any
Participant will be three years, but may be shorter or longer at the discretion
of the Compensation Committee. However,

3

--------------------------------------------------------------------------------



the Management Committee may, in its sole discretion select one or more
additional Participants (who are not executive or senior officers of the Company
or Related Companies) to participate during an existing Performance Period after
the Performance Period has begun, provided less than 18 months have passed since
the beginning of the Performance Period. In such cases, the Performance Period
for the new Participant will be the time period remaining in the existing
Performance Period.

        2.     Annual Selection of Participants by the Compensation Committee.
Generally, the Compensation Committee annually will select the Participants
within 90 days after the beginning of a Performance Period (or, if shorter,
before 25% of the Performance Period has elapsed) in accordance with Code
Section 162(m). Following such selection by the Compensation Committee, the
Participants will be advised they are participants in the Plan for a Performance
Period. Each Performance Period generally will be of three years duration and
will commence on the first day of the applicable Plan Year. A new Performance
Period may commence each Plan Year.

        c.     LTI Awards.

        1.     Certification. At the end of each applicable Performance Period,
the Compensation Committee shall certify the extent, if any, to which the
measures established in accordance with Sections IV have been met and shall
determine the LTI Award, if any, payable to Participants. LTI Awards may be
granted to Participants as determined in the sole discretion of the Compensation
Committee. The Compensation Committee may not increase the amount of any LTI
Award. The Compensation Committee may, in its negative discretion, reduce the
amount of any LTI Award or refuse to pay any LTI Award.

        2.     Form of Payments of LTI Awards. Except as otherwise provided in
this Plan, LTI Awards for each Participant will be settled in one of the manners
set forth in Section V(c)(2)(i), (2)(ii) or (2)(iii), as determined on a
case-by-case basis in the sole discretion of the Compensation Committee and in
three installments as provided in Sections V(c)(3)(i), (3)(ii), and (3)(iii).
LTI Awards are subject to forfeiture until settled, as provided below. In no
event will the value of any LTI Award to a Participant for any Performance
Period exceed the amount of $10,000,000, excluding interest on any Contingent
Award (as defined below).

            i.  Cash. The Compensation Committee may, in its sole discretion,
pay any LTI Award in cash. LTI Awards paid in cash will be paid pursuant to
Sections V(c)(3)(i), 3(ii), and 3(iii) below, unless the Compensation Committee
specifies a different payment date or unless the Compensation Committee has
approved a request by a Participant to defer receipt of any LTI Award in
accordance with Section V(c)(4) below.

           ii.  Stock Options. The Compensation Committee may, in its sole
discretion, pay any LTI Award through the grant of stock options under
The Coca-Cola Company 2002 Stock Option Plan, as amended, or successor stock
option plan approved by shareowners (the "Stock Option Plan"). Any LTI Award
issued in the form of stock options shall be subject to the terms and conditions
of the applicable Stock Option Plan.

          iii.  Stock. The Compensation Committee may, in its sole discretion,
pay any LTI Award by issuing to a Participant stock under The Coca-Cola Company
1989 Restricted Stock Award Plan, as amended, or any successor restricted stock
award plan approved by shareowners (the "Restricted Stock Plan"). Any LTI Award
issued in the form of stock shall be subject to the terms and conditions of the
Restricted Stock Plan.

4

--------------------------------------------------------------------------------






        3.     Timing of Payments of LTI Awards.

            i.  The Vested Award. Thirty-three percent of the LTI Award (the
"Vested Award") generally will be paid to each Participant within 60 days after
the Award Certification Date, unless the Compensation Committee specifies a
different payment date.

           ii.  First Contingent Award. Thirty-three percent of the LTI Award is
referred to herein as the "First Contingent Award." The First Contingent Award,
plus interest at the Applicable Interest Rate thereon from the Award
Certification Date, will be paid to each Participant within 60 days after the
expiration of the first year following the end of the final year of the
applicable Performance Period, provided that such First Contingent Award has not
been forfeited as set forth in the following sentence. The First Contingent
Award will be forfeited to the Company (unless the Compensation Committee in its
sole discretion otherwise determines) if, within one year from the end of the
Performance Period, the Participant terminates his or her employment with the
Company or a Majority-Owned Related Company (for reasons other than death,
retirement or disability, or transfer to a Related Company, as such events may
be defined by the Compensation Committee).

          iii.  Second Contingent Award. Thirty-four percent of the LTI Award is
referred to herein as the "Second Contingent Award." (The First and Second
Contingent Awards collectively shall be referred to herein as the "Contingent
Awards".) The Second Contingent Award, plus interest at the Applicable Interest
Rate thereon from the Award Certification Date, will be paid to each Participant
within 60 days after the expiration of the second year following the end of the
final year of the applicable Performance Period, provided that such Second
Contingent Award has not been forfeited as set forth in the following sentence.
The Second Contingent Award will be forfeited to the Company (unless the
Compensation Committee in its sole discretion otherwise determines) if, within
two years from the end of the Performance Period, the Participant terminates his
or her employment with the Company or a Majority-Owned Related Company (for
reasons other than death, retirement or disability, or transfer to a Related
Company, as such events may be defined by the Compensation Committee).

          iv.  Termination for Specified Reasons After End of Performance
Period. If a Participant retires, becomes disabled or dies after the end of the
Performance Period but prior to receiving his entire remaining LTI Award, the
Participant or his or her estate shall be entitled to receive the entire
remaining LTI Award, with interest accruing only through and including the date
of such event. Generally, such payment to the Participant or his or her estate
shall be made within 60 days after the event.

        If a Participant transfers to a Related Company after the end of the
Performance Period, the Participant shall be entitled to receive the entire
remaining LTI Award. Generally, the payment of the First Contingent Award to
such Participant shall be made within 60 days after the expiration of the first
year following the end of the final year of the applicable Performance Period,
unless the Compensation Committee specifies a different payment date. Generally,
the payment of the Second Contingent Award to such Participant shall be made
within 60 days after the expiration of the second year following the end of the
final year of the applicable Performance Period, unless the Compensation
Committee specifies a different payment date. If such Participant should
terminate from the Related Company prior to receiving the entire remaining LTI
Award, any remaining LTI Award will be payable subject to the sole and absolute
discretion of the Compensation Committee.

        4.     Deferral of Payment of LTI Award. The Compensation Committee may,
in its sole discretion, permit a Participant to defer a Vested Award or any
Contingent Award under the Deferred Compensation Plan (or comparable
international plan, if any) pursuant to the terms and

5

--------------------------------------------------------------------------------



conditions of the Deferred Compensation Plan, provided such deferrals are
permitted by the Deferred Compensation Plan.

        5.     Withholding for Taxes. The Company will have the right to deduct
from all LTI Award payments any taxes required to be withheld with respect to
such payments, including hypothetical taxes under the Company's International
Service Program Policy.

        6.     Payments to Estates. LTI Awards and interest thereon, if any,
which are due to a Participant pursuant to the provisions hereof and which
remain unpaid at the time of his or her death will be paid in full to the
Participant's estate.

        d.     Termination or Transfer of Employment During a Performance
Period.

        1.     For Reasons Other Than Retirement, Disability or Death. If the
Participant's employment with the Company or a Majority-Owned Related Company
terminates for any reason (other than retirement, disability, death, or transfer
to a Related Company) during any Performance Period, the Compensation Committee
may in its sole discretion determine that the Participant will not be entitled
to any LTI Award for that Performance Period; otherwise, the Participant will
receive a prorated LTI Award calculated in accordance with Section V(d)(3). Such
payment, if any, will be paid in full in a lump sum within 60 days after the
Award Certification Date so that there will be no Contingent Awards owing to the
Participant and no ability to defer payment of such prorated LTI Award.

        2.     For Retirement, Disability or Death. If a Participant's
employment with the Company or a Majority-Owned Related Company terminates
during a Performance Period because of retirement, disability or death during
any Performance Period, and an LTI Award is payable under the Plan for such
Performance Period, the Participant (or his or her estate in the event of death)
will be entitled to a prorated LTI Award calculated in accordance with
Section V(d)(4). Such payment will be paid in full in a lump sum within 60 days
after the Award Certification Date so that there will be no Contingent Awards
owing to the Participant or his or her estate and no ability to defer payment of
such prorated LTI Award.

        3.     For Transfer to Related Company. If a Participant's employment
with the Company or a Majority-Owned Related Company terminates during a
Performance Period because he or she is transferred to a Related Company during
any Performance Period, and an LTI Award is payable under the Plan for such
Performance Period, the Participant will be entitled to a prorated LTI Award
calculated in accordance with Section V(d)(4). Such payment will be paid in cash
pursuant to Sections V(c)(3)(i), (3)(ii), and (3)(iii) without ability to defer
payment of such prorated LTI Award.

        4.     Calculation of Prorated LTI Awards for Termination or Transfer
During a Performance Period. Any prorated LTI Award to be paid in accordance
with Section V(d)(1), (2) or (3) will be calculated as if the Performance Period
ended on the last day of the year in which the Participant's employment
terminated. The Compensation Committee will certify performance based upon the
applicable criteria as if the Performance Period has ended. The portion of the
LTI Award to be paid to the Participant or his or her estate would then be
determined by multiplying the LTI Award amount times a fraction, the numerator
of which will be the number of months of the Performance Period that elapsed
prior to the termination of employment (rounding up to the next whole number)
and the denominator of which will be the number of months in the original
Performance Period.

VI. Amendment and Termination

        The Board or the Compensation Committee may terminate the Plan at any
time. From time to time the Compensation Committee may suspend the Plan, in
whole or in part. From time to time, the

6

--------------------------------------------------------------------------------




Board or the Compensation Committee may amend the Plan, subject to obtaining
share-owner approval if required by Code Section 162(m). No amendment,
termination or modification of the Plan may in any manner affect Awards
theretofore granted without the consent of the Participant unless the
Compensation Committee has made a determination that an amendment or
modification is in the best interest of all persons to whom Awards have
theretofore been granted, but in no event may such amendment or modification
result in an increase in the amount of compensation payable pursuant to such
Award.

VII. Applicable Law

        The Plan and all rules and determinations made and taken pursuant hereto
will be governed by the laws of the State of Georgia, to the extent not
preempted by federal law, and construed accordingly.

VIII. Effect on Benefit Plans

        Awards may be included in the computation of benefits under the Employee
Retirement Plan of The Coca-Cola Company, The Coca-Cola Export Corporation
Overseas Retirement Plan and other retirement plans maintained by the Company
and Related Companies under which the Participant may be covered and
The Coca-Cola Company Thrift & Investment Plan subject to all applicable laws
and in accordance with the provisions of those plans.

        Awards will not be included in the computation of benefits under any
group life insurance plan, travel accident insurance plan, personal accident
insurance plan or under Company policies such as severance pay and payment for
accrued vacation, unless required by applicable laws.

IX. Change in Control

        A "Change in Control," for purposes of this Section IX, will mean a
change in control of a nature that would be required to be reported in response
to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the Securities
Exchange Act of 1934 (the "Exchange Act") as in effect on January 1, 2003,
provided that such a change in control will be deemed to have occurred at such
time as (i) any "person" (as that term is used in Sections 13(d) and 14(d)(2) of
the Exchange Act as in effect on January 1, 2003) is or becomes the beneficial
owner (as defined in Rule 13d-3 under the Exchange Act as in effect on
January 1, 2003) directly or indirectly, of securities representing 20% or more
of the combined voting power for election of directors of the then outstanding
securities of the Company or any successor of the Company; (ii) during any
period of two consecutive years or less, individuals who at the beginning of
such period constituted the Board cease, for any reason, to constitute at least
a majority of the Board, unless the election or nomination for election of each
new director was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning of the period; (iii) the
share owners of the Company approve any merger or consolidation as a result of
which its stock will be changed, converted or exchanged (other than a merger
with a wholly-owned subsidiary of the Company) or any liquidation of the Company
or any sale or other disposition of 50% or more of the assets or earning power
of the Company; or (iv) the share owners of the Company approve any merger or
consolidation to which the Company is a party as a result of which the persons
who were share owners of the Company immediately prior to the effective date of
the merger or consolidation will have beneficial ownership of less than 50% of
the combined voting power for election of directors of the surviving corporation
following the effective date of such merger or consolidation; provided, however,
that no Change in Control will be deemed to have occurred if, prior to such time
as a Change in Control would otherwise be deemed to have occurred, the Board
determines otherwise.

7

--------------------------------------------------------------------------------




        If there is a Change in Control (as defined in this Section IX) while
the Plan remains in effect, then:

        1.     each Participant's LTI Awards accrued through the date of such
Change in Control for each Performance Period then in effect automatically will
become nonforfeitable on such date;

        2.     the Compensation Committee immediately after the date of such
Change in Control will determine each Participant's LTI Award accrued through
the end of the calendar month which immediately precedes the date of such Change
in Control, and such determination will be made based on a formula established
by the Compensation Committee which computes such LTI Award using (1) actual
performance data for each full Plan Year in each Performance Period for which
such data is available and (2) projected data for each other Plan Year, which
projection will be based on a comparison (for the Plan Year which includes the
Change in Control) of the actual performance versus targeted performance for
each criteria applicable to the Award for the full calendar months (in such Plan
Year) which immediately precede the Change in Control, multiplied by (3) a
fraction, the numerator of which will be the number of full calendar months in
each such Performance Period before the date of the Change in Control and the
denominator of which will be the number of months in the original Performance
Period;

        3.     each Participant's accrued LTI Award (as determined under
Section IX(b)(2)) and his then unpaid Vested Award and Contingent Award(s) under
Section V(c)(3) (computed with interest at the Applicable Interest Rate) will be
paid to him in a lump sum in cash promptly after the date of such Change in
Control in lieu of any other additional payments under the Plan for the related
Performance Periods; and

        4.     any federal golden parachute payment excise tax paid or payable
under Code Section 4999, or any successor to such Code Section, by a Participant
for his taxable year for which he reports the payment made under
Section IX(b)(3) on his federal income tax return will be deemed attributable to
such payment under Section IX(b)(3), and the Company promptly on written demand
from the Participant (or, if he is dead, from his estate) will pay to him (or,
if he is dead, to his estate) an amount equal to such excise tax.

8

--------------------------------------------------------------------------------





QuickLinks


LONG-TERM PERFORMANCE INCENTIVE PLAN OF THE COCA-COLA COMPANY (Amended and
Restated through December 13, 2006)
